DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruce W. Greenhaus (Reg. No. 37339) on 07/06/2022.The application has been amended as follows: 

(Currently Amended) A network fault diagnostics platform comprising: 
local user cross-layer parameter measurement data collection (CPM) module, the CPM module comprising (1) a user information module configured to accept user input regarding user preferences and activities, (2) an application module configured to receive information from a network to which the local user device is coupled, the received information including types of applications that are present, upload and download speeds, and streaming speeds, (3) a network configuration module configured to receive information regarding packet success rates, information regarding latency and jitter, (4) a PHY layer module configured to receive information regarding the radio frequency (RF) layer, including parameters based on a spectral analysis of the RF, intermediate frequency (IF) and baseband frequency signals;
a remote access server coupled to the CPM module; and
a network data collection and post-processing device coupled to the remote access server and configured to receive through the remote access server, data collected by the CPM module and to consolidate, correlate and analyze data and activate automated actions in response to the analysis;
wherein the network collection and post-processing module further filters and normalizes raw data and network collection and post-processing module further maps data to use case templates used to determine whether to activate the automated actions and the network collection and post processing module further analyzes video using image recognition to detect defect features and derive data for performing quality of experience (QoE) estimations.

(Cancelled).

(Currently Amended) The network fault diagnostics platform of Claim [[2]] 1, wherein the network collection and post-processing module further maps data to particular key performance indicators used to activate the automated actions.

(Cancelled).

(Currently Amended) The network fault diagnostics platform of Claim [[4]] 1, wherein the network collection and post processing module further organizes resulting analytics events and alerts into particular business needs.

 (Cancelled) 

 The network fault diagnostics platform of Claim 5, wherein the particular business needs include home device analytics, online video analytics and security analytics.

 The network fault diagnostics platform of Claim 1, wherein the CPM module is an Internet of Things (IoT) device on which the user information module, application module, network configuration module, and PHY layer module are loaded and executed.

 The network fault diagnostics platform of Claim 1, wherein the CPM module is a tablet on which the user information module, application module, network configuration module, and PHY layer module are loaded and executed.

 The network fault diagnostics platform local user device of Claim 1, wherein the CPM module is a smart phone on which the user information module, application module, network configuration module, and PHY layer module are loaded and executed.

 A network fault diagnostics platform comprising: 
local user device having a display device, a user input device and a cross-layer parameter measurement data collection (CPM) device, the CPM module comprising (1) a user information module configured to accept user input regarding user preferences and activities, (2) an application module configured to receive information from a network to which the local user device is coupled, the received information including types of applications that are present, upload and download speeds, and streaming speeds, (3) a network configuration module configured to receive information regarding packet success rates, information regarding latency and jitter, (4) a PHY layer module configured to receive information regarding the radio frequency (RF) layer, including parameters based on a spectral analysis of the RF, intermediate frequency (IF) and baseband frequency signals;
a local area network (LAN) server coupled to the local user device;
a local storage device coupled to the LAN server for storing information regarding the topology of the network, information regarding wireless connections between elements of the network and information regarding wired links between elements of the network; and
a network data collection and post-processing module coupled to the LAN server and configured to receive and process network related data received from the local storage device and to activate automated actions in response to the processed network related data;
wherein the network collection and post-processing module further filters and normalizes raw data and network collection and post-processing module further maps data to use case templates used to determine whether to activate the automated actions and the network collection and post processing module further analyzes video using image recognition to detect defect features and derive data for performing quality of experience (QoE) estimations.

 The network fault diagnostics platform of Claim 11, further comprising a remote access agent and a remote user device coupled to the remote access agent, the remote access agent coupled to the LAN server and configured to provide data from the network data collection and post-processing module to the remote client device via the LAN server.

 The network fault diagnostics platform of Claim 12, wherein the remote user device is coupled to the remote access agent by a web socket.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “local user cross-layer parameter measurement data collection (CPM) module, the CPM module comprising local user device is coupled, the received information including types of applications that are present, upload and download speeds, and streaming speeds, a network configuration module configured to receive information regarding packet success rates, information regarding latency and jitter, a PHY layer module configured to receive information regarding the radio frequency (RF) layer, including parameters based on a spectral analysis of the RF, intermediate frequency (IF) and baseband frequency signals;
b.	a remote access server coupled to the CPM module; and
c.	a network data collection and post-processing device coupled to the remote access server and configured to receive through the remote access server, data collected by the CPM module and to consolidate, correlate and analyze data and activate automated actions in response to the analysis;
wherein the network collection and post-processing module further filters and normalizes raw data and network collection and post-processing module further maps data to use case templates used to determine whether to activate the automated actions and the network collection and post processing module further analyzes video using image recognition to detect defect features and derive data for performing quality of experience (QoE) estimations” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 11. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468